DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 02/24/2021.
	
Status of Rejections
The rejection of claim(s) 7, 17, 19, and 21 is/are obviated by applicant’s cancellations. 
All other previous rejections are maintained.
New grounds of rejection are necessitated by new claims. 

Claim(s) 1, 2, 4-6, 8-12, 14-16, 18, 20, and 22-25  is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camire et al (US 8,404,090 B2) in view of Heidari et al (“Pressureless Sintering Of Tib2–Based Composites Using Ti And Fe Additives For Development Of Wettable Cathodes”, Light Metals, 2011, pages 1111-1116). 

Claim 1: Camire teaches an electrolyzer electrode for electrolytically (see e.g. abstract of Camire) producing aluminum from the aluminum oxide dissolved in molten electrolyte (see e.g. col 2, lines 61-65 of Camire), consisting of an electrode base (see e.g. #34 on Fig 2 of Camire) and a surface coating applied to the base (see e.g. #32 on Fig 2 of Camire), wherein the surface coating is based on or made from refractory ceramics (metal boride, see e.g. abstract of Camire), characterized in that the electrode base is made of refractory ceramics (see e.g. col 3, lines 4-13 of Camire), wherein the refractory ceramics included into the composite material of the surface coating is titanium boride (see e.g. col 5, lines 44-45 of Camire).

Camire does not explicitly teach that the electrode base consists of a composite material containing between 5% and 90% by mass of refractory ceramics and at least one metal having a melting temperature exceeding 1000 C, which forms refractory intermetallic compounds upon interaction with aluminum. Heidari teaches adding 10 wt% of Ti and Fe to a titanium boride electrode (see e.g. abstract of Heidari) improved the densification of the titanium boride during processing (see e.g. page 1115, “Conclusions” of Heidari). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Camire to include 10 wt% of Ti 

Claim 2: Camire in view of Heidari teaches that the at least one metal having a melting temperature exceeding 1000 C is selected from the group consisting of: iron and titanium (see e.g. abstract of Heidari). 

Claim 4: This claims is a product-by-process claim. MPEP § 2113 states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’. Camire in view of Heidari teaches the structural requirements of claim 4 (a titanium boride refractory ceramic) and thus, renders the claim obvious. Additionally, Camire in view of Heidari teaches that the boride is formed in the composite material of the electrode base during the electrode 

Claim 5: Camire in view of Heidari teaches that the refractory ceramics in the composite material are uniformly distributed throughout the composite material volume (materials are mixed, see e.g. page 1112, paragraph starting with “The TiB2” of Heidari) in the form of particles of 2-10µm (see e.g. page 1111, connecting paragraph of pages 1111 and 1112 of Heidari).

Claim 6: Camire in view of Heidari teaches that the surface coating applied to the electrode base comprises refractory ceramics in an amount of 20-95 wt% (see e.g. col 5, lines 34-36 of Camire) which overlaps with the claimed ranged of more than 90%. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

Claim 8: Camire in view of Heidari teaches that the electrode is a cathode (see e.g. abstract of Camire).

Claim(s) 9-12 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camire in view of Heidari and Sekhar et al (5,310,476).

Claim 9: Camire teaches an electrolyzer electrode for electrolytically (see e.g. abstract of Camire) producing aluminum from the aluminum oxide dissolved in molten electrolyte (see e.g. col 2, lines 61-65 of Camire), the electrode comprising an electrode base (see e.g. #134 on Fig 3 of Camire), an intermediate layer applied to the electrode base surface (see e.g. #136 on Fig 3 of Camire), and a surface coating applied to the intermediate layer (see e.g. #132 on Fig 3 of Camire) and based on or made from refractory ceramics (metal boride, see e.g. abstract of Camire), said intermediate layer is made of refractory ceramics (see e.g. col 3, lines 4-13 of Camire), wherein the surface coating is based on or made from refractory ceramics (see e.g. col 3, lines 4-14 of Camire), and wherein the refractory ceramics included into the composite material of the electrode base (see e.g. col 5, lines 44-45 of Camire).

Camire does not explicitly teach that the base is made of steel or metal alloy. Sekhar teaches that applying the titanium diboride (see e.g. abstract of Sekhar) to a steel substrate protects the cathodic current feeder (see e.g. col 8, lines 5-10 of Sekhar). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Camire so that the base is steel so that the titanium diboriode can protect the cathode current feeder and operate as a cathode.

Camire does not explicitly teach that the intermediate layer is made of a composite material containing between 5% and 90% by mass of refractory ceramics and at least one metal having a melting temperature exceeding 1000 C, which forms refractory intermetallic compounds upon interaction with aluminum. Heidari teaches adding 10 

Claim 10: Camire in view of Heidari and Sekhar teaches that the material for the metal alloy base is structural carbon steel (see e.g. col 8, lines 5-10 of Sekhar). 

Claim 11: Camire in view of Heidari and Sekhar does not explicitly teach that the base material is heat-resistant and fire-resistant steel. However, a person having ordinary skill in the art at the time of filing would recognize that the conditions within the aluminum electrolyzer are harsh and any materials used within them should be able to withstand the operating temperature of 1200 C. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to choose steel that is capable of withstanding the conditions of the cell. 

Claim 12: Camire in view of Heidari and Sekhar teaches that the at least one metal having a melting temperature exceeding 1000 C is selected from the group consisting of: iron and titanium (see e.g. abstract of Heidari).

Claim 14: This claims is a product-by-process claim. MPEP § 2113 states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’. Camire in view of Heidari and Sekhar teaches the structural requirements of claim 14 (a titanium boride refractory ceramic) and thus, renders the claim obvious. Additionally, Camire in view of Heidari and Sekhar teaches that the boride is formed in the composite material of the electrode base during the electrode production process by adding boron and carbon into a metal (see e.g. col 6, lines 17-24 of Camire).

Claim 15: Camire in view of Heidari and Sekhar teaches that the refractory ceramics in the composite material are uniformly distributed throughout the composite material volume (materials are mixed, see e.g. page 1112, paragraph starting with “The TiB2” of Heidari) in the form of particles of 2-10µm (see e.g. page 1111, connecting paragraph of pages 1111 and 1112 of Heidari).

Claim 16: Camire in view of Heidari and Sekhar teaches that for the intermediate layer, the content of refractory ceramics of which increases across the layer thickness from the electrode base towards the surface coating (see e.g. connecting paragraph of col 4 and 5 of Camire). 

Claim 18: Camire in view of Heidari and Sekhar does not explicitly teach that the cumulative thickness of the intermediate layer and surface coating is 0.5-10 mm. Camire teaches a total thickness of the electrode is 300-500 mm and each layer on the base has an equal range. For example, for 2 layers, each layer ranges from 20-150 mm with the rest of the thickness made up by the base. For each additional layer, the thickness range of each layer would decrease to accommodate the new layer. Thus, it would have been obvious to a person having ordinary skill in the art at the time of filing that the cumulative thickness of the surface coating and intermediate coating is a design choice based on the total number of layers of the electrode and it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust said thickness to maintain the proper total electrode thickness in the cell. 

Claim 20: Camire in view of Heidari and Sekhar teaches that the electrode is a cathode (see e.g. abstract of Camire).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camire in view of Heidari as applied to claim 1 above, and in further view of Juric et al (US 6,113,756).

Claim 23: Camire in view of Heidari teaches a system (see e.g. Fig 1 of Camire) comprising the electrolyzer electrode of claim 1 (see rejection of claim 1). 

Camire in view of Heidari does not explicitly teach that the electrode base is welded to a current collector. Juric teaches that electrodes can secured to current collectors via welding (see e.g. col 3, lines 28-37 of Juric) for aluminum electrolysis cells (see e.g. col 1, lines 4-12 of Juric). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Camire in view of Heidari by having the electrode welded to a current collector because Juric teaches this is a suitable method of securing the electrode to a current collector. 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camire in view of Heidari and Gang et al (CN 101724861 B, Espacenet Translation used for citations).

Claim 24: Camire teaches an electrolyzer electrode for electrolytically (see e.g. abstract of Camire) producing aluminum from the aluminum oxide dissolved in molten electrolyte (see e.g. col 2, lines 61-65 of Camire), consisting of an electrode base (see e.g. #34 on Fig 2 of Camire) and a surface coating applied to the base (see e.g. #32 on Fig 2 of Camire), wherein the surface coating is based on or made from refractory ceramics (metal boride, see e.g. abstract of Camire), characterized in that the electrode base is made of refractory ceramics (see e.g. col 3, lines 4-13 of Camire), wherein the 

Camire does not explicitly teach that the electrode base consists of a composite material containing between 5% and 90% by mass of refractory ceramics and at least one metal having a melting temperature exceeding 1000 C, which forms refractory intermetallic compounds upon interaction with aluminum. Heidari teaches adding 10 wt% of Ti and Fe to a titanium boride electrode (see e.g. abstract of Heidari) improved the densification of the titanium boride during processing (see e.g. page 1115, “Conclusions” of Heidari). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Camire to include 10 wt% of Ti and Fe the titanium boride as taught in Heidari because these inclusions improve the densification of the titanium boride during processing. The combination of Camire in view of Heidari would have an electrode base having 90% by mass of refractory ceramics. This is considered close to “less than 90%”. MPEP § 2144.05 I states ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)’.

Camire does not explicitly teach carbon saturated into a surface of the electrode base. Gang teaches that the addition of carbon to a titanium boride cathode for aluminum electrolysis produces an electrode that has high-wetting with aluminum liquid, resistance to molten electrolyte erosion and aluminum liquid erosion, high conductivity .

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camire in view of Heidari, Sekhar, and Gang. 

Claim 25: Camire teaches an electrolyzer electrode for electrolytically (see e.g. abstract of Camire) producing aluminum from the aluminum oxide dissolved in molten electrolyte (see e.g. col 2, lines 61-65 of Camire), the electrode comprising an electrode base (see e.g. #134 on Fig 3 of Camire), an intermediate layer applied to the electrode base surface (see e.g. #136 on Fig 3 of Camire), and a surface coating applied to the intermediate layer (see e.g. #132 on Fig 3 of Camire) and based on or made from refractory ceramics (metal boride, see e.g. abstract of Camire), said intermediate layer is made of refractory ceramics (see e.g. col 3, lines 4-13 of Camire), wherein the surface coating is based on or made from refractory ceramics (see e.g. col 3, lines 4-14 of Camire), and wherein the refractory ceramics included into the composite material of the electrode base (see e.g. col 5, lines 44-45 of Camire).



Camire does not explicitly teach that the intermediate layer is made of a composite material containing between 5% and 90% by mass of refractory ceramics and at least one metal having a melting temperature exceeding 1000 C, which forms refractory intermetallic compounds upon interaction with aluminum. Heidari teaches adding 10 wt% of Ti and Fe to a titanium boride electrode (see e.g. abstract of Heidari) improved the densification of the titanium boride during processing (see e.g. page 1115, “Conclusions” of Heidari). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Carmire to include 10 wt% of Ti and Fe the titanium boride as taught in Heidari because these inclusions improve the densification of the titanium boride during processing. The combination of Camire in view of Heidari would have an electrode base having 90% by mass of refractory ceramics. This is considered close to “less than 90%”. MPEP § 2144.05 I states ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)’.

.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 22: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming wherein the electrode base consists of a composite material containing 5% to less than or equal to 20% by mass of refractory ceramics and at least one metal”. The closest prior art is Heidari and Gang. Heidari teaches adding 10 wt% of Ti and Fe to a titanium boride electrode (see e.g. abstract of Heidari) improved the densification of the titanium boride during processing (see e.g. page 1115, “Conclusions” of Heidari), which is outside the claimed range. Gang teaches an electrode comprising 30-90% my mass of refractory . 

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive.

On page(s) 11, the applicant argues that Camire in view of Heidari does not teach the limitation claiming the composite material containing 5% to less than 90% by mass of refractory ceramics and at least one metal. This is not considered persuasive. The combination of Camire in view of Heidari would have an electrode base having 90% by mass of refractory ceramics. This is considered close to “less than 90%”. MPEP § 2144.05 I states ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)’.

On page(s) 11, the applicant argues that the metals or alloys in Heidri serve a different purpose than the claimed invention and does not render the limitations obvious. This is not considered persuasive. MPEP § 2144 IV states ‘The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795